Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/26/2019.
Claims 1-10 are pending for consideration.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the following the abstract has 160 words.  It has a title and an extra text “FIGURE 1” at the bottom, see MPEP § 608.01(b). 	Appropriate correction is required. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggest the updated title to include user categorization based on the user’s interaction history. 	Appropriate correction is required.
The drawing on 12/26/2019 is objected to because of the following informalities:
Fig. 2 and 3, boxes 210 and 310, ”Aggregare” should be Aggregate.
Page 3, label 400 should be in page 4.Appropriate corrections are required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: embodients, entperprise, system, when, roducts, avaialbe, demographic, information, accuracy and majorly looks.	Appropriate corrections are required.
Claim Objections
Claim 5 is objected to because of the following informalities:
Line 3-4: “the enterprise” should be “an enterprise”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-5 are directed to non-statutory subject matter as rejected below.		Claims 6-10 are directed to a method for extracting and analyzing data of a user. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
	The independent claims 1 and 6 recite the following limitations which have been identified as reciting a Mental Process:	The claim 1 recites “… categorize data … associate the data …”. The claim 6 recites “… categorizing the aggregated data … grouping the users … determining performance …”.  Categorizing data, associate the data and grouping the user are metal processes of observation, evaluation and determination.  These steps can be performed by an ordinary person skilled in the art with or without a pen or paper.  They’re merely actions applied on a conventional computer using conventional hardware. As a result, the claims are abstract ideas.
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:	The independent claim 1 recites additional elements “a database; and a processor communicatively coupled with the database and an output unit … a set of parameters … send the associated data to the output unit”.  The independent claim 2 recites additional elements “… aggregated data to generate user specific variables derived from the extracted data; creating a specified sets of interaction of the user to describe the user's behavior; … a time of the interaction of the user … a set of system operator defined static attributes … performance of the grouped users in respect of the Step 2B significantly more:		The independent claim 1 recites additional elements “a database; and a processor communicatively coupled with the database and an output unit … a set of parameters … send the associated data to the output unit”.  The independent claim 2 recites additional elements “… aggregated data to generate user specific variables derived from the extracted data; creating a specified sets of interaction of the user to describe the user's behavior; … a time of the interaction of the user … a set of system operator defined static attributes … performance of the grouped users in respect of the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an ordered combination, the claims as a whole do not amount to significantly more than the abstract idea.
	Regarding claim 2, the claim depends on independent claim 1.  The claim recites additional limitation “… extract data present in the database … arrange the extracted data in order and validate the extracted data.”  Data extraction, sorting and validation are common and well known data pre-processing before analysis can be performed on them.  When considered individually or as an ordered combination, the additional elements do not cure the deficiency of the claim being an abstract idea.  As a result, the claim is an abstract idea.
	Regarding claim 3, the claim depends on independent claim 1. The claim recites additional elements “… includes user metadata, interaction data, and interaction metadata, and wherein the processor comprises a Data Acquisition Unit, a Data Categorization Unit, and a Model Processing Unit.”  The additional data types such as metadata, interaction data and interaction metadata are common and well known data type associated with user’s historical data.  The recitation of submodules performing the 
	Regarding claim 4, the claim depends on the independent claim 1. The claim recites “… the set of parameters comprises one or more of types of items and one or more of attributes of specific items”.  The parameters are used to associate data.  The additional details to constraint the parameters to item types or item attributes do not add more value to current technology since item type or item values are common attributes used in data analysis and data clustering.  They can be perform by a person of ordinary skill in the art with or without pen and paper.  These are merely applied on a conventional computer using generic hardware.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claim and as a result, the dependent claim remains an abstract idea.
	Regarding claim 5, which depends on independent claim 1, recites “… Model Processing Unit comprises of a Habit Formation Unit and a Recommendation Unit, wherein the Habit Formation Unit is configured to estimate probability of a customer to 
	Regarding claim 7, the claim depends on independent claim 6.  The claim recites “… the aggregated data is a set of communication between an enterprise and the users associated with the enterprise”.  The additional limitation of the data being communication data is not significantly more than an abstract idea.  Communication data is very common data can be gathered from users, especially in the age of Internet and social networking.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claim and as a result, the dependent claim remains an abstract idea.
	Regarding claim 8, the claim depends on independent claim 6.  The claim recites “the performance of the grouped users is determined to predict the interaction of the user with the enterprise”.  A performance is similar to that of a score for measuring the level of users’ interactions with the enterprise.  Without details of the process and how effective the measurement is, it is merely a gauge of effectiveness of grouping of users, applied on a computer, which can be implemented as a score.  This is a very common method to use for making decision as can be seen in art rejection below.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claim and as a result, the dependent claim remains an abstract idea.	Regarding claim 9, the claim depends on independent claim 6.  The claim recites “a feedback penalty based on the type of feature of the enterprise used for interaction and user's actual interaction with the enterprise”.  Using a positive or negative feedback to gather additional user data is a well-known method for improving a system.  The feedback is applied on user interaction with a feature type and user’s actual interaction is not new.  Instead of using specific products, which can be many, using a type or product category is a common attribute used to identify user behavior.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not 
	Moreover,
Claims 1-5 are rejected under 35 U.S.C.101 because the claimed invention is directed to software per se.
	Claim 1 recites “A system for extracting and analyzing data of a user, the system comprising: a database; and a processor communicatively coupled with the database and an output unit …”.  The instant application specification does not clearly define what the system, processor, database or output unit are.  In the instant application computer program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that 
the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the 
functions/acts specified in the flowchart and/or block diagram block or blocks”.  The use of alternative language leave room for interpreting the system as software per se.  The drawings do not clearly define the system, processor, database or the output are implemented as hardware.	As a result, the claimed invention in claim 1 is directed to software per se under broadest reasonable interpretation, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter.	As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
	The dependent claims 2-5 are also rejected for the same reason.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “associate the data based on a set of parameters”.  However, it is not clear what the data is associated with.  The instant extracted data is associated with types of items, attributes of specific items”, “the extracted and categorized data is associated with types of items, attributes of specific items, and/or the like”, “The output of the Model Processing Unit is user level customized recommendations.” and “This information is sent to Output Unit 130. Once received, the Output Unit 130 notifies the user about the customized information associated with the enterprise”.  The specification does not clearly define what the data is associated with in a definite term. Furthermore, claim 1 recites “send the associated data to the output unit”. The specification discloses the “user level customized recommendations” are sent to the output unit 130.  As a result, if the “categorized data” is the data being associated in claim 1, then the “categorized data” would be the “user level customized recommendations”. However, the specification does not clearly disclose that.  For the purpose of prior art examination, the limitation is interpreted as best understood.	Regarding claims 2-5, the claims are dependent claims based on claim 1.  The dependent claims 2-5 do not resolve the indefiniteness of the claim 1.  As a result, the claims are rejected based on similar reasons as that of claim 1.	Regarding claim 6, line 8, the claim recites “the users”.  There is a lack of antecedent basis for this limitation.  For the purpose of prior art examination, the limitation is interpreted as “a plural of users”.	Regarding claim 6 lines 10-11, the claim recites “determining performance of the grouped users in respect of the interaction of the user.”  It is not clear if the performance is being determined in respect of the interaction of the grouped users, or the performance is being determined in respect of the interaction of the user.  The specification does not show the performance of a group of user is calculated on a user.  The user recited in claim 6 (line 1) may or may not be in this group.  The specification on page 13, starting at line 15 does not clearly define the performance formula:
    PNG
    media_image1.png
    366
    708
    media_image1.png
    Greyscale

	In particular, the formulas above having symbols such as “TS”, “g”, “Wi” that are not declared nor defined. The specification page 3, line 2, recites “determining performance of the grouped users in respect of the interaction of the user”, which does not add more details to the limitation of the claim 6 above. Fig. 2 box 260 only recites “Determine user performance”.  As a result, it is not clear to know if the claimed invention is infringed upon or not since the metes and bound of the claimed invention is not clearly defined.	Regarding dependent claims 7-10, the claims depended on independent claim 6.  The claims did not resolve the indefiniteness of the claim 6, and are rejected for the same reasons as that of claim 6.		Regarding claim 10 line 1 recites “the data”.  Claim 6 recites “extracted data” and “aggregated data” before.  It is unclear what data the limitation “the data” refers to.  It is not clear if the data refers to the “extracted data” or the “aggregated data”.  For the purpose of prior art examination, the limitation is interpreted as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites “associate the data based on a set of parameters”.  However, it is not clear what the data is associated with.  The instant specification does not define what the data is associated with.  In the specification, extracted data is associated with types of items, attributes of specific items”, “the extracted and categorized data is associated with types of items, attributes of specific items, and/or the like”, “The output of the Model Processing Unit is user level customized recommendations.” and “This information is sent to Output Unit 130. Once received, the Output Unit 130 notifies the user about the customized information associated with the enterprise”.  The specification does not clearly define what the data is associated with in a definite term. Furthermore, claim 1 recites “send the associated data to the output unit”. The specification discloses the “user level customized recommendations” are sent to the output unit 130.  As a result, if the “categorized data” is the data being associated in claim 1, then the “categorized data” would be the “user level customized recommendations”. However, the specification does not clearly disclose that.  For the purpose of prior art examination, the limitation is interpreted as best understood.	Regarding claims 2-5, the claims are dependent claims based on claim 1.  The dependent claims 2-5 do not resolve the indefiniteness of the claim 1.  As a result, the claims are rejected based on similar reasons as that of claim 1.	Regarding claim 6, line 8, the claim recites “the users”.  There is a lack of antecedent basis for this limitation.  For the purpose of prior art examination, the limitation is interpreted as “a plural of users”.
    PNG
    media_image1.png
    366
    708
    media_image1.png
    Greyscale

	In particular, the formulas above having symbols such as “TS”, “g”, “Wi” that are not declared nor defined. The specification page 3, line 2, recites “determining performance of the grouped users in respect of the interaction of the user”, which does not add more details to the limitation of the claim 6 above. Fig. 2 box 260 only recites “Determine user performance”.  As a result, it is not clear to know if the claimed invention is infringed upon or not since the metes and bound of the claimed invention is not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinn et al. (US 20150095278 A1, hereinafter Flinn).
Regarding claim 1, Flinn teaches a system for extracting and analyzing data of a user, the system comprising:		a database (Flinn [0029]: The objects 212 may be managed in a relational database, or may be maintained in structures such as, but not limited to, flat files, linked lists, inverted lists, hypertext networks, or object-oriented databases); and		a processor communicatively coupled with the database and an output unit, wherein the processor is configured to (Flinn Fig 13:
    PNG
    media_image2.png
    408
    710
    media_image2.png
    Greyscale

; Flinn [0257] FIG. 13 depicts various processor-based computer hardware and network topologies on which the one or more of the computer-based applications):			categorize data present in the database after extraction (Flinn [0034]: … The usage aspect 220 denotes captured usage information 202, further identified as usage behaviors 270, and usage behavior pre-processing 204. The usage aspect 220 thus reflects the tracking, storing, categorization, and clustering of the use and associated usage behaviors of the one or more users 200 interacting with, or being associate the data based on a set of parameters (Flinn [0022] … An adaptive recommendations function 240 may produce adaptive recommendations 250 based upon the user interactions, and the recommendations may be delivered to the user 200 or applied to the adaptive system 100; Flinn [0040] … The adaptive recommendations 250 may be in the context of a currently conducted activity of the system 100, a current position while navigating the structural aspect 210, a currently accessed object 212 or information 232, or a communication with another user 200 or another system. The adaptive recommendations 250 may also be in the context of a historical path of executed system activities, accessed objects 212 or information 232, or communications during a specific user session or across user sessions. The adaptive recommendations 250 may be without context of a current activity, currently accessed object 212, current session path, or historical session paths. Adaptive recommendations 250 may also be generated in response to direct user requests or queries, including search requests. [Examiner note: the limitation does not clearly define what the data is associated with.  Based on the specification, the result of the association is recommendation to the users (“In the Model Processing Unit 125, the extracted and categorized data is associated with types of items, attributes of specific items, and/or the like. The output of the Model Processing Unit is user level customized recommendations”).  As a result, the examiner interpret the data is associated with users; and that data association is a recommendation.  The recommendations corresponds to the association of data to users; current activity, currently accessed object, communication with another users, user requests or queries correspond to a set and			send the associated data to the output unit (Flinn [0022] … An adaptive recommendations function 240 may produce adaptive recommendations 250 based upon the user interactions, and the recommendations may be delivered to the user 200 or applied to the adaptive system 100; Flinn [0040] … The adaptive recommendations 250 may be delivered through any computer-implemented means, including, but not limited to delivery modes in which the recommendation recipient 200, 260 can read and/or listen to the recommendation 250.).
	Regarding claim 3, Flinn teaches the system as claimed in claim 1, wherein the database includes user metadata, interaction data, and interaction metadata (Flinn [0047]: The meta-information 712c for the content object 710c may include … the author of the information 714, the publisher of the information 714, the publisher of the meta-information 712c; Flinn [0035]: … The adaptive system 100 may track and store user key strokes and mouse clicks, for example, as well as the time period in which these interactions occurred (e.g., timestamps), as captured usage information 202; Flinn [0046]: …  meta-information 712t include … attributes based on user feedback; Flinn [0185]: … Information that is suggestive of the levels of expertise for which an object 212 will be most appropriate may be acquired by the recommendation function 240 through access to an explicit indication, such as, for example, through and expertise level indication within meta-information 712 associated with an object 212,710, or the recommendation function 240 may assess the expertise levels for which an object 212 …; [Examiner note: author information as meta-information, which is being used by the user metadata; the attributes based on user feedback corresponds to interaction metadata; user key strokes and mouse clicks corresponds to interaction data; the user feedback corresponds to interaction]), and wherein the processor comprises a Data Acquisition Unit, a Data Categorization Unit, and a Model Processing Unit (Flinn [0115]: … access information gathered over a significant number of accesses or over a significant period of time; Flinn [0034]: … captured usage information 202, further identified as usage behaviors 270, and usage behavior pre-processing 204. The usage aspect 220 thus reflects the tracking, storing, categorization, and clustering of the use and associated usage behaviors of the one or more users 200 interacting with, or being monitored by, the adaptive system 100; Flinn 0059] … affinity vectors between a user 200 and objects of a fuzzy network or fuzzy content network 700 may be generated; [Examiner note: the part of the system performing tracking and storing of data corresponding to the Data Acquisition Unit, the part of the system performing the categorization and clustering corresponding to the Data Categorization Unit; the part of the system performing the process of generating affinity vectors corresponds to the Model Processing Unit]).	Regarding claim 4, Flinn teaches the system as claimed in claim 1, wherein the set of parameters comprises one or more of types of items and one or more of attributes of specific items (Flinn [0046] … meta-information 712t include a title, a sub-title, one or more descriptions of the topic provided at different levels of detail, the publisher of the topic meta-information, the date the topic object 710t was created, and subjective attributes such as the quality, and attributes based on user feedback areas of interest and intensity of interest. Interactions including online referrals of elements or subsets of the one or more computer-based systems 925, such as through email, whether to other users or to non-users, are types of collaborative behaviors obtained by the one or more computer-based systems 925; [Examiner note: attributes based on user feedback corresponds to attributes of specific items; areas of interest, user/non-users information corresponds to one or more type of items]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Gajic (US 20130332484 A1, hereinafter Gajic).
	Regarding claim 2, Flinn teaches the system as claimed in claim 1, wherein the processor is configured to:		extract data present in the database (Flinn [0035] … The adaptive system 100 may track and store user key strokes and mouse clicks, for example, as well as the time period in which these interactions occurred (e.g., timestamps), as this captured usage information 202, the adaptive system 100 identifies usage behaviors 270 of the one or more users 200 (e.g., a web page access or email transmission; [Examiner note: the captured usage information 202 corresponds to the database; the identify usage behavior of one or more users corresponds to extract data]); and		arrange the extracted data in order  ([Examiner note: the crossed over text is discussed below]; Flinn [0110]: … the following example behavioral information may be used in generating an MTAV; …  [0115] This behavioral information is listed above in a generally reverse order of importance from the standpoint of inferring member interests).
	Flinn teaches the limitations of claim 2 (see discussion above).		However, Flinn does not explicitly teaches validate the extracted data.		Gajic teaches validate the extracted data (Gajic [0040] … reading data from the database cluster; Gajic [0044] The system 400 may also include an Extract, Transform, and Load (ETL) process 408. … process 408 involves building an index of data to be extracted, extracting data, validating the extracted data, performing one or more transformations to the extracted data, staging the transformed data for writing, creating an audit log, loading …).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gajic, which teaches validating extracted data, into the teaching of Flinn to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as both Flinn and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Besehanic et al. (US 20130268630 A1, hereinafter Besehanic).
	Regarding claim 2, Flinn teaches the system as claimed in claim 1, wherein the processor is configured to:		extract data present in the database (Flinn [0035] … The adaptive system 100 may track and store user key strokes and mouse clicks, for example, as well as the time period in which these interactions occurred (e.g., timestamps), as captured usage information 202. From this captured usage information 202, the adaptive system 100 identifies usage behaviors 270 of the one or more users 200 (e.g., a web page access or email transmission; [Examiner note: the captured usage information 202 corresponds to the database; the identify usage behavior of one or more users corresponds to extract data]); and		arrange the extracted data in order  ([Examiner note: the crossed over text is discussed below]; Flinn [0110]: … the following example behavioral information may be used in generating an MTAV; …  [0115] This behavioral information is listed above in a generally reverse order of importance from the standpoint of inferring member interests;).
	Flinn teaches the limitations of claim 2 (see discussion above).		However, Flinn does not explicitly teaches validate the extracted data.		Besehanic teaches validate the extracted data (Besehanic [0013] … methods also include extracting metering data from the media and/or receiving metering data from an independent metering data source … methods further include verifying the media identifying metadata using the metering data extracted from the media…).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Besehanic, which teaches verifying extracted data, into the teaching of Flinn to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as both Flinn and Besehanic teach methods relating to data extraction, engagement indices and user affinity.  In addition, utilizing Besehanic’s teaching would provide valuable users’ interaction information to service providers, advertisers, content providers manufacturers, and/or other entities (Besehanic [0022], [0011]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Joiner-Congleton et al (US 20140004928 A1, hereinafter Joiner-Congleton).
	Regarding claim 5, Flinn teaches the system as claimed in claim 1, wherein the Model Processing Unit comprises of a Habit Formation Unit and a Recommendation Unit (Flinn [0129]: These factors have the effect of ensuring normalized MTAV values ranges (e.g. 0-1 or 0-100) and they enable more emphasis on behaviors that are likely to provide relatively better information on member interests …; Flinn [0064]: … a multi-dimensional mathematical construct or space may be generated based on one or more of the affinity vectors ... These calculations may be used by the adaptive system 100 in generating recommendations and/or in clustering elements of the space; [Examiner note: the part performing calculation of values to provide member interests information corresponds to the Model Processing Unit, the part performing calculation values emphasizes on behavior and member interests corresponds to the Habit Formation Unit; the part perform calculation for generating recommendations corresponds to the Recommendation Unit]).	Flinn teaches the limitations of the claim 5 (see above discussion).		However, Flinn does not explicitly teaches wherein the Habit Formation Unit is configured to estimate probability of a customer to form a habit using the enterprise's product, and wherein the Recommendation Unit is configured to recommend the user a feature of the product of the enterprise that maximizes probability of forming the habit.		Joiner-Congleton teaches wherein the Habit Formation Unit is configured to estimate probability of a customer to form a habit using the enterprise's product (Joiner-Congleton [0057] 104: Using standard probability computations, approximation, simulation, or likewise methodology; calculate the profitability of a future visit by the historical visitor that would be governed by the predicted behavioral rules (103); Joiner-Congleton [0058] 105: … predict the incremental likelihood that the historical visitor will visit again if they receive a mail solicitation; [Examiner note: the historical visitor corresponds to the customer; the likelihood that the visitor will visit again corresponds to the form a habit. The place the visitor is likely to visit again corresponds to the enterprise’s product]), and wherein the Recommendation Unit is configured to recommend the user a feature of the product of the enterprise that maximizes probability of forming the habit (Joiner-Congleton [0058] 105: … predict the incremental likelihood that the historical visitor will visit again if they receive a mail solicitation; [Examiner note: the visiting by the historical visitor corresponds to the feature of the product of the enterprise; a mail solicitation corresponds to the recommendation to the user; the unit that perform the sending out of the mail solicitation corresponds to the Recommendation Unit]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joiner-Congleton, which teaches calculating probability of a visitor to visit again, into the teaching of Flinn to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as both Flinn and Joiner-Congleton teach methods to calculate user’s behavior score for product and service recommendations.  In addition, utilizing Joiner-Congleton’s teaching would help enterprise generating more revenue (Joiner-Congleton [0001]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Frederick et al. (US 20150088624 A1, hereinafter Frederick) and further in view of Ning et al. (US 10241772 B1, hereinafter Ning).
	Regarding claim 6, Flinn teaches a method for extracting and analyzing data of a user, the method comprising:
		processing aggregated data to generate user specific variables derived from the extracted data (Flinn [0031]: The one or more users 200 of the adaptive system 100 may be explicitly represented as objects 212 within the system usage behaviors 270, and usage behavior pre-processing 204. The usage aspect 220 thus reflects the tracking, storing, categorization, and clustering of the use and associated usage behaviors of the one or more users 200 interacting with, or being monitored by, the adaptive system 100. [Examiner note: behaviors data associated with each of the users corresponds to the user specific variables]);		creating a specified sets of interaction of the user to describe the user's behavior (Flinn [0088] In Table 1, a variety of different user behaviors 920 are identified that may be assessed by the one or more computer-based systems 925 and categorized.
    PNG
    media_image3.png
    696
    458
    media_image3.png
    Greyscale
);		categorizing the aggregated data based on a time of the interaction of the user (Flinn [0037] Usage behavior categories 249 include types of usage behaviors 270, such as accesses, referrals to other users, collaboration with other users, and so on. … Usage behavior clusters 247 are groupings of one or more usage behaviors 270 ... Usage behavior patterns 248 are generated from one or more filtered clusters of captured usage information 202; Flinn [0038] The usage behavior patterns 248 may also capture and organize captured usage information 202 to retain temporal information associated with usage behaviors 270. Such temporal information may duration or timing of the usage behaviors 270 …);		grouping the users based on a set of system operator defined static attributes (Flinn [0088]: table 1, subscription and self-profiling row, usage behavior example column [Examiner note: the usage behavior example column shows a list of user behavior attributes that are defined corresponds to the subscription and self-profile categories]); and
		Although Flinn teaches the limitation of the claim 6 (see discussion above), Flinn does not explicitly teaches grouping the users based on a set of system operator defined static attributes; and			determining performance of the grouped users in respect of the interaction of the user.
		Frederick teaches grouping the users based on a set of system operator defined static attributes (Frederick [0101] Such groups of users may be specified by the vendor in various manners, ... the vendor may specify a user group by specifying one or more attributes … with the user group including those users that match some or all of the specified attributes (as configured by the vendor [Examiner note: the vendor corresponds to the system operator; the specified attributes corresponds to the operator defined static attributes])).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Frederick, which teaches grouping users using operator defined attributes, into the teaching of Flinn to result in a method for extracting and analyzing data of a user, the method comprising: processing aggregated data to generate user specific variables derived from the extracted data; creating a specified sets of interaction of the user to describe the user's behavior; categorizing the aggregated data based on a time of the interaction of the user; grouping the users based on a set of system operator defined static attributes.
		One of ordinary skilled would be motivated to do so as both Flinn and Frederick teach grouping users using attributes and using them for promotion of products and services.  Incorporating Frederick’s teaching would help engaging customers and providing relevant information to customers at the appropriate times (Frederick [0030]).
		Flinn in view of Frederick teaches the limitations of the claim 6 (see discussion above).  However, Flinn in view of Frederick does not explicitly teach determining performance of the grouped users in respect of the interaction of the user.
		Ning teaches determining performance of the grouped users in respect of the interaction of the user (Ning col. 18, lines 9-12: application similarity module 230 may determine the respective group engagement scores based on the aggregate user interactions with the particular application).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ning, which teaches determining group engagement scores, into the combined teachings of Flinn and Frederick to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as both Flinn and Ning teach grouping users and using them for recommendation of products and services.  

	Regarding claim 7, Flinn in view of Frederick and Ning teaches the method as claimed in claim 6, wherein the aggregated data is a set of communication between an enterprise and the users associated with the enterprise (Flinn [0096] … usage behaviors 920 is known as direct feedback behaviors. Direct feedback behaviors include ratings or other indications of perceived quality by individuals of specific elements or objects of the one or more computer-based systems; [Examiner note: the feedback behaviors corresponds to the set of communications; the one or more computer-based systems corresponds to the enterprise; individuals corresponds to the users]).

		Regarding claim 8, Flinn in view of Frederick and Ning thus far teaches the method as claimed in claim 6.		Ning further teaches the performance of the grouped users is determined to predict the interaction of the user with the enterprise (Ning col. 9 lines 37-43: … application recommendation module 122 may determine an alternate application to substitute for the particular application by determining a respective group engagement score for each application in the set of alternate applications. The respective group engagement scores may indicate how satisfied a group of users are with the respective alternate applications in the set of alternate applications; Ning col. 10 line 53 – col. 11 line 5: … identify application that have a low level of user predict alternate applications that are not currently installed at the computing device but are more likely to obtain higher user engagement scores … by having more applications that are likely to be used or obtain higher user engagement scores, overall user satisfaction with the computing device may be improved; [Examiner note: Ning discloses the using of group engagement scores to indicate group users’ satisfaction with an alternate applications.  Ning further discloses that alternate applications with higher engagement scores associate with higher user satisfaction.  As a result, Ning discloses use of the group engagement scores to indicate group users’ engagement level with respect to alternative applications. The alternative applications are associated with the enterprise.  As a result, Ning’s disclosure teaches the using of a user group’s score to predict the user’s level of interaction with the enterprise]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Ning, which teaches using a group’s score to predict a user’s interaction with an enterprise, into the combined teachings of Flinn, Frederick and Ning to result in the limitations of the claimed invention.		One of ordinary skilled would be motivated to do so as both Flinn and Ning teach grouping users and using them for recommendation of products.  Incorporating Ning’s teaching would help providing relevant content to users (Ning col. 3 lines 30-33), increasing user interactions and improving user satisfaction (Ning col. 11 lines 3-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Frederick, Ning and further in view of Kahn et al. (US 20110145323 A1,  the method as claimed in claim 6.			However, the combination does not explicitly teach the method comprises creating a feedback penalty based on the type of feature of the enterprise used for interaction and user's actual interaction with the enterprise.			Kahn teaches the method comprises creating a feedback penalty based on the type of feature of the enterprise used for interaction and user's actual interaction with the enterprise (Kahn [0021] The service delivery feedback information may include any information suitable for use by SDCF 130 in controlling delivery of services provided from the server 120 to the UD 110. The service delivery feedback information that is provided may depend on factors such as the type of service being provided, the type of user device from which the service delivery feedback information is provided, user preferences of one or more users of UD 110, and the like, as well as combinations thereof. In one embodiment, service delivery feedback information includes at least one of user device state information, user activity information, and the like, as well as combinations thereof … [Examiner note: the feedback can be positive or negative.  How to represent the feedback is a matter of implementation choices.  As a result, a feedback penalty is interpreted as a negative feedback or a feedback that is recorded as a difference between a feedback score and an average score to result in a negative value when the feedback score is below a negative score. Therefore, selecting one way to implement the solution versus another does not produce a different outcome.  The instant application specification does not .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Flinn in view of Frederick, Ning and further in view of Ogrinz et al. (US 20190141125 A1, hereinafter Ogrinz).		Regarding claim 10, Flinn in view of Frederick and Ning teaches the method as claimed in claim 6.			However the combination does not explicitly teaches the data relating to user's behavior is determined based on a function that comprises of probability of interaction of the user with respect to a feature of the enterprise and user's actual behavior with the feature.
			Ogrinz teaches the data relating to user's behavior is determined based on a function that comprises of probability of interaction of the user with respect to a feature of the enterprise and user's actual behavior with the feature (Ogrinz [0027] … a predictive analytics module which actively gathers data regarding the user, such as user patterns, inputs, behaviors, status, identity, and the like … the predictive analytics module may gather data on the user's role, tasks, and behaviors to determine the types of applications that the user is likely to require or utilize … the predictive analytics module may detect that the user has gained expertise in a particular subject matter (e.g. programming in JAVA), and utilize a profile RPA bot to recommend that the user complete a training module in the particular subject matter [Examiner note: the particular subject matter corresponds to the feature; the user’s gained experience with the particular subject matter corresponds to the user’s actual behavior; the likeliness of the user to utilize corresponds to the probability of interaction]).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10909574 B2 - Promoting products on a social networking system based on information from a merchant siteAn automated process running on a computer system then determines promotion criteria for the promoted product, based at least in part on the activities performed in connection with the related product. Feedback or analysis of the consumption data, the promotion engine 104 determines a promoted product and a promotion criterion.
US 20150304432 A1 - Method for measuring of affinity levels through passive and active interactions, involves measuring affinity levels among users of first group, and affinity levels are based on both passive and active interactionsThe affinity levels among the users of first group are measured. The affinity levels are based on both passive and active interactions between electronic device of first user and electronic devices of users in the first group.
US 20180121987 A1 - System and Method for Enabling Personal BrandingUser behavior data extracted from the user information is input to the desired self-brand predictor subsystem to generate a set of representative desired self-brands by clustering the survey data and the output of the trained prediction model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


04/07/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162